United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-1783
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                  State of Missouri

                  lllllllllllllllllllllIntervenor Plaintiff - Appellee

                                           v.

        Benton County Sewer District No. 1 of Benton County, Missouri

                      lllllllllllllllllllll Defendant - Appellee

  William Seek, solely in his capacity as President an Trustee of Benton County
   Sewer District No. 1, also known as Ted Seek; Gerald DuVall, solely in his
 capacity as Vice President and Trustee of Benton County Sewer District No. 1;
John Grate, solely in his capacity as Trustee of Benton County Sewer District No.
   1; Joseph Gualco, solely in his capacity as Trustee of Benton County Sewer
   District No. 1; Stephen Tibbetts, solely in his capacity as Trustee of Benton
                            County Sewer District No. 1

                            lllllllllllllllllllll Defendants

                             ------------------------------

                                   George M. Hall

                   lllllllllllllllllllllInterested party - Appellant
                                       ____________
                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                              Submitted: January 5, 2017
                               Filed: February 8, 2017
                                    [Unpublished]
                                    ____________

Before COLLOTON, MURPHY, and GRUENDER, Circuit Judges
                         ____________

PER CURIAM.

       George Hall appeals following the district court’s1 order granting in part an
emergency motion for injunctive relief, filed jointly by the United States and the State
of Missouri and joined in by Benton County Sewer District No. 1. Following careful
review, we find no abuse of discretion because the record supports the district court’s
finding that Hall’s enjoined acts were taken solely to frustrate the court-approved sale
of the Benton County Sewer District’s assets and ongoing operations through the
court-appointed receiver. See 28 U.S.C. § 1651(a) (federal courts may issue all writs
necessary or appropriate in aid of their respective jurisdictions); id. at § 2283 (federal
courts may not grant injunction to stay proceedings in state court except as expressly
authorized by Act of Congress, or where necessary in aid of its jurisdiction, or to
protect or effectuate its judgments); USCOC of Greater Mo., LLC v. Cty. of Franklin,
Mo., 636 F.3d 927, 932-33 (8th Cir. 2011) (noting All Writs Act has been held to give
federal courts power to implement orders they issue by compelling non-parties of
action to act or by ordering them not to act); Liles v. Del Campo, 350 F.3d 742, 746
(8th Cir. 2003) (reviewing order enjoining related litigation for abuse of discretion).


      1
       The Honorable Beth Phillips, United States District Judge for the Western
District of Missouri.

                                           -2-
Further, Hall’s attempt to challenge the district court’s jurisdiction and its approval
of an asset sale as contrary to an election outcome prove meritless. See 28 U.S.C. §
1345 (“Except as otherwise provided . . . the district courts shall have original
jurisdiction of all civil actions, suits or proceedings commenced by the United States
. . . .”); United States v. Geranis, 808 F.3d 723, 726 (8th Cir. 2015) (noting no issue
was presented on ballot concerning fate of physical infrastructure of common sewer
system operated by Benton County Sewer District No. 1).

      Accordingly, the district court’s judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________




                                         -3-